Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0001233
                                                       14-NOV-2014
                                                       11:41 AM



                          SCPW-14-0001233


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   STATE OF HAWAI'I, Petitioner,

                                vs.


THE HONORABLE RANDAL K.O. LEE, Judge of the Circuit Court of the

       First Circuit, State of Hawai'i, Respondent Judge, 


                                and


    TRACY T. YOSHIMURA, EUGENE M. SIMEONA, JR., MICHAEL D.

       MILLER, MICHAEL A. MADALI, JR., CLAYTON SIMEONA,

 DESIREE U. HAINA, QUENTIN D.R. CANENCIA, GARY G. DANLEY, JR.,

            and ALEXANDER R. ALEJANDRO, Respondents.



                        ORIGINAL PROCEEDING

                        (CR. NO. 14-1-0717)


         ORDER DENYING PETITION FOR WRIT OF PROHIBITION

                     AND STAY OF PROCEEDINGS

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioner State of Hawai'i’s
petition for a writ of prohibition and stay of proceedings, filed
on October 29, 2014, the documents attached thereto and submitted
in support thereof, and the record, it appears that Petitioner
fails to demonstrate that the Respondent Judge acted or is acting
beyond or in excess of his jurisdiction in finding that he had
limited and inherent jurisdiction to consider the reconsideration
motion and in scheduling the evidentiary hearing.   See Honolulu

Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a

writ of prohibition “is an extraordinary remedy . . . to restrain

a judge of an inferior court from acting beyond or in excess of

his jurisdiction”).   Accordingly, 

          IT IS HEREBY ORDERED that the petition is denied.

          DATED: Honolulu, Hawai'i, November 14, 2014.
                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson





                                 2